Citation Nr: 1037500	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  08-31 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and L. H. 


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, retired after 20 years of 
active duty in May 1990.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in January 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

At the hearing, the claim of service connection for a left knee 
disability was raised and the claim is referred to the RO for 
appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Veteran is presently service-connected for heart disease, a 
low back disability, a right knee disability, and erectile 
dysfunction.  He is seeking a total disability rating for 
compensation based on individual unemployability.  

In July 2010, the Veteran testified that his back and knee pain 
have worsened, and in correspondence dated in August 2010 he 
stated that he was seen by a VA and a bilateral knee replacement 
was recommended. 

As the evidence of record is insufficient to decide the claim, 
further 
development under VA's duty to assist is needed. 




Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since 2006. 

2.  Afford the Veteran a VA orthopedic 
examination to determine whether the 
Veteran is unable to secure or to follow a 
substantially gainful occupation because of 
the severity of his service-connected 
degenerative joint disease of the low back 
and right knee disability.  

3.  After the requested development is 
completed, adjudicate the claim for total 
disability rating for compensation based on 
individual unemployability.  If the 
decision remains adverse to the Veteran, 
then provide him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



